                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DONNA EVERHART, et al.,

             Plaintiffs,
v.                                                            CV No. 17-1134 RB/CG

JOHN DOMINGUEZ, et al.,

             Defendants.

       ORDER GRANTING PLAINTIFFS’ MOTION FOR EXTENSION OF TIME

     THIS MATTER is before the Court on Plaintiffs’ Motion for Extension of Time to

File Confidential Letter and Settlement Demand Letter (the “Motion to Extend”), (Doc.

110), filed July 9, 2019. Plaintiffs acknowledge that they were ordered to submit a

settlement demand letter to Defendants’ counsel by June 24, 2019. (Doc. 110). Plaintiffs

further acknowledge that they were ordered to send the Court a copy of their settlement

demand letter and a confidential letter evaluating their case by July 8, 2019. Id. The

Court has not received either document from Plaintiffs. In their Motion to Extend,

Plaintiffs now request an extension of time to submit these documents to the Court and

opposing counsel.

     Plaintiffs may serve Defendants with their settlement demand letter no later than

Thursday, July 11, 2019. In addition, Plaintiffs shall send the Court a copy of the

settlement demand letter served on Defendants. Plaintiffs shall also send a

confidential settlement letter to the Court by Thursday, July 11, 2019. Plaintiffs are

reminded not to file the letters on the docket and to comply with the Court’s Order

setting forth the proper procedure and letter requirements. See (Doc. 101).

     IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Extension of Time to File
Confidential Letter and Settlement Demand Letter, (Doc. 110), is GRANTED. Plaintiffs

shall submit their confidential settlement letter and a copy of the demand letter sent to

opposing counsel by Thursday, July 11, 2019.

     IT IS SO ORDERED.


                                   _____________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
